anomDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/276,290, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In the limitation of claim 1 includes a limitation that “enables a user to simulate setting up a simulated physical welding environment using the input device”.  However, the provisional application fails to provide a teaching of such feature.  Instead, the provisional only provides a teaching the setting of voltage and current (see FIG 3).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12, 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 15-17, 20 of U.S. Patent No. 10,909,872 and in view of Becker US 2015/0194073 . Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 19:  Claim 1 of the ‘872 patent provides a teaching of a weld training device, comprising:
a display device (see col. 14:23);
an input device (see col. 14:24);
a processor (see col. 14:25); and
a machine readable storage device comprising machine readable instructions which, when executed by the processor, cause the processor to demonstrate to a user an effect of a combination of welding-related variables by:  (see col. 14:26-30)
enabling the user to design a weld procedure using the input device by selecting weld parameters including weld current and weld voltage;  (see col. 14:31-33);
simulating a welding operation on a simulated workpiece using the selected weld parameters in a welding model and a simulated physical welding environment to determine a modeled result of the welding operation;  (see col. 14:43-47)
displaying a simulation animation of the welding operation on the display device according to the simulation;  (see col. 14:48-50)
displaying the modeled result of the weld on the display device using at least one of an image of a surface of a weld bead or a cross-section of the weld bead and the simulated workpiece;  (see col. 14:51-54).   
The 872 patent is silent on the teaching of displaying information about an anomaly present in the weld determined based on the simulation, the information about the anomaly comprising at least one of a cause of the anomaly, a suggested change in one or more of the welding-related variables to avoid the anomaly, or a location of the anomaly in the image of the weld bead or in the cross-section of the weld bead.
However, the Becker reference provides a teaching of displaying information about an anomaly present in the weld determined based on the simulation (see paragraph 115) , the information about the anomaly comprising at least one of a cause of the anomaly, a suggested change in one or more of the welding-related variables to avoid the anomaly (see paragraph 115 and FIG. 21 changing the  travel angle and travel speed can be used to avoid discontinuity).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 872 patent with  the feature of displaying information about an anomaly present in the weld determined based on the simulation, the information about the anomaly comprising at least one of a cause of the anomaly, a suggested change in one or more of the welding-related variables to avoid the anomaly, or a location of the anomaly in the image of the weld bead or in the cross-section of the weld bead, as taught by Becker, in order to provide the user with the information needed to increase the welding quality.    
Claim 3:  Claim 3 of the ‘872 patent provides a teaching wherein the instructions are further to cause the processor to enable the user to select a wire feed speed, and to simulate the welding operation based on the selection of the wire feed speed (see col. 15:18-22). 
Claim 4:  Claim 4 of the ‘872 patent provides a teaching of wherein the instructions are further to cause the processor to enable the user to select at least one of a workpiece material or a filler type, and to simulate the welding operation based on the selection of the workpiece material or the selection of the filler type (see col. 15:24-28). 
Claim 5:  Claim 5 of the ‘872 patent provides a teaching of wherein the instructions are further to cause the processor to enable the user to select a torch travel speed, and to simulate the welding operation based on the selection of the selection of the torch travel speed (see col. 15:30-34). 
Claim 6:  Claim 6 of the ‘872 patent provides a teaching of wherein the instructions are further to cause the processor to enable the user to control the torch travel speed during the simulation using the input device, and to update the simulation of the welding operation based on changes in the torch travel speed. (see col. 15:35-39).
Claim 7: Claim 7 of the ‘872 patent provides a teaching of wherein the instructions are to cause the processor to enable the user to add variation to at least one of a torch travel speed or a contact tip to work distance (see col. 15: 40-43). 
Claim 8:  Claim 8 of the ‘872 patent provides a teaching of wherein the modeled result includes a visual representation of at least one of a weld puddle, slag generated by the welding operation, spatter generated by the welding operation, or burn through generated by the welding operation (see col. 15:45-48). 
Claim 9:  Claim 9 of the ‘872 patent provide a teaching of wherein the simulation animation includes a visual representation of at least one of a weld puddle, slag generated by the welding operation, spatter generated by the welding operation, or burn through generated by the welding operation (see col. 15:50-53). 
Claim 10: Claim 10 of the ‘872 patent provides a teaching of  wherein the weld training device comprises a personal computer, a laptop computer, a server, a tablet computer, or a smartphone (see col. 15:55-57). 
Claim 11: Claim 11 of the ‘872 patent provides a teaching of  wherein the instructions are further to cause the processor to enable the user to change at least one of the weld current, the weld voltage, or a wire feed speed during the simulation, and to update the simulation of the welding operation based on changes in the weld current, the weld voltage, or the wire feed speed (see col. 15:60-65).  
Claim 12:  Claim 12 of the ‘872 patent provides a teaching of wherein the instructions are further to cause the processor to enable the user to specify at least one of a welding gas type, a gas flow rate, or an ambient airflow, and to simulate the welding operation based on the selection of the welding gas type or the selection of the gas flow rate, or the ambient airflow (see col. 15:65-16:5). 
Claim 15:  Claim 15 of the ‘872 patent provides a teaching of  wherein the input device is at least one of a keyboard, a mouse, or a touchscreen (See col. 16:15-18). 
Claim 16: Claim 16 of the ‘872 patent provides a teaching of  wherein the instructions cause the processor to simulate is performed without further user input after the selection of the weld procedure is accepted (see col. 16:20-23)
Claim 17:  Claim 17 of the ‘872 patent provides a teaching of  wherein the instructions cause the processor to include at least one of an operator or a robot in the simulation animation (see col. 16: 24-28). 
Claim 18:  Claim 20 of the ‘872 patent provides a teaching of  wherein the instructions are to cause the processor to simulate the simulated physical welding environment by including virtual representations of one or more of: a welding gas bottle, a gas regulator, a gas hose, a wire feeder, welding electrodes, a drive roll, access to utility power, a torch, a contact tip, a work clamp, a fume extraction mechanism, a liquid torch cooler, and welding protective equipment (see col. 16:50-57).
Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 15-17, 20  of U.S. Patent No. 10,909,872 and in view of Becker US 2015/0194073 and further in view of Niedereder 20040232128
Claim 13:  The ‘872 patent is silent on the teaching of  wherein the instructions are to cause the processor to download welding parameters configured by the user using the input device to a real physical environment or a real work cell.  However, the Niedereder reference provides a teaching of wherein the instructions are to cause the processor to download welding parameters configured by the user using the input device to a real physical environment or a real work cell (see paragraph 75). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘872 patent with the feature of  instructions are to cause the processor to download welding parameters configured by the user using the input device to a real physical environment or a real work cell, as taught by Nidereder, in order to ensure the correct setting for the welding device (see paragraph 7).   
Claim 14:  The ‘872 patent is silent on the teaching of wherein the instructions are to cause the processor to download a weld procedure specification configured by the user using the input device to a quality system.  However, the Niedereder reference provides a teaching of wherein the instructions are to cause the processor to download a weld procedure specification configured by the user using the input device to a quality system (see paragraph 76). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ‘872 patent with the feature of  instructions are to cause the processor to download welding parameters configured by the user using the input device to a real physical environment or a real work cell, as taught by Nidereder, in order to ensure the correct setting for the welding device (see paragraph 7).   

Claim Rejections - 35 USC § 103
A determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet US 8,428,926 and in view of Wallace US 2010/0048273
Claims 1 and 19:  The Choquet reference provides a teaching of a weld training device, comprising: 
a display device; 
an input device; 
a processor (see col. 7:25-31 “monitor”, “mouse or 3-D mouse” and “workstation” respectively); and 
a machine readable storage device comprising machine readable instructions which, when executed by the processor, cause the processor to demonstrate to a user an effect of a combination of welding-related variables by: 
enabling the user to design a weld procedure using the input device by selecting weld parameters including weld current and weld voltage (see FIG. 11 item 129 and 130 see the slider bar that can be used by the user to select the voltage and current); 
simulating a welding operation on a simulated workpiece using the selected weld parameters in a welding model (see col. 5:40-45); 
displaying a simulation animation of the welding operation on the display device according to the simulation (see FIG. 14 and 15 noted the growth the weld bead); and 
displaying the modeled result of the weld on the display device using at least one of an image of a surface of a weld bead and the simulated workpiece (see FIG. 11 item 138 and 137 that depicts a weld bead and col. 7:55-58). 
The Choquet reference is silent on the teaching of enabling the user to simulate setting up a simulated physical welding environment using the input device and simulating  setup of the simulated physical welding environment to determine a modeled result of the welding operation.  However, the Wallace reference provides a teaching of enabling the user to simulate setting up a simulated physical welding environment using the input device (see FIG. 4 “race car”, “jet” and “motorcycle”) and simulating setup of the simulated physical welding environment to determine a modeled result of the welding operation (see paragraph 18 and FIG. 3 the weld bead is applied to the environment).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choquet with the feature of enabling the user to simulate setting up a simulated physical welding environment using the input device, as taught by the Wallace reference, since it allows the users to be acclimatize to different working environment.  
The Choquet reference provides a teaching of displaying information about an anomaly present in the weld determined based on the simulation (see col. 9:17-25 error information about the weld, e.g.: undercut, porosity) , the information about the anomaly comprising at least one of a cause of the anomaly (see col. 9:17-25 for example, “incorrect deposition” and “insufficient penetration“).  
Claim 3:  The Choquet reference provides a teaching wherein the instructions cause the processor to enable the user to select a wire feed speed, (see col. 8:33-35 the trainee is adjusting the wire feed speed and FIG. 11 slider bar for wire speed item 133 and FIG 13 slider bar for speed) and to simulate the welding operation based on the selection of the wire feed speed (see FIG.  14 and 15 item 1 welding bead).  
Claim 4: The Choquet reference provides a teaching wherein the instructions further to cause the processor to enable the user to select at least one of a workpiece material (see FIG 11 item 105 “aluminum” or a filler type see FIG. 14 filler metal 4043), and to simulate the welding operation based on the selection of the workpiece material or the selection of the filler type (see FIG.  14 and 15 item 1 welding bead).  
Claim 7:  The Choquet reference provides a teaching of wherein the instructions are to cause the processor to enable the user to add variation to at least one of a torch travel speed (see col. 9:10-15).  The examiner takes the position that adding variation to the torch travel speed is directed to the intended us limitation of the Choquet prior art.  In this particular case, the prior art of Choquet can vary the torch travel speed by varying the movement of the user’s arm while holding the input device.  
Claim 8:  The Choquet reference provides a teaching wherein the modeled result includes a visual representation of at least one of a weld puddle (see FIG 14 item 1 col. 8:45-47 “virtual hotspots”).
Claim 9:  The Choquet reference provides a teaching wherein the simulation animation includes a visual representation of at least one of a weld puddle (see FIG. 14 item 1 and FIG. 15 the virtual hotspots grew larger).  
Claim 10:  The Choquet reference provides a teaching wherein the weld training device comprises a personal computer (see FIG. 2 a rendering of desktop, a type of personal computer, is prominently displayed on FIG. 2).
Claim 11:  The Choquet reference provides a teaching wherein the instructions are further to cause the processor to enable the user to change at least one of the weld current, the weld voltage, or a wire feed speed during the simulation (see FIG 11 item 129, 130, 133 slider bar that allows the user to select the voltage, current and wirespeed during the simulation and see also FIG. 14 item “amps”, “volts” and “wirespeed” respectively).   
Claim 12:  The Choquet reference provides a teaching wherein the instructions are further to cause the processor to enable the user to specify at least one of a welding gas type, a gas flow rate (see FIG 11 item 109 and 110 the pull tab UI to select the gas type and the gas flow).  
Claim 15:  The Choquet rereference provides a teaching wherein the input device is at least one of a keyboard and a mouse (see col. 7:20-21 “keyboard, mouse, 3d Mouse”).
Claim 17:  While the Choquet reference provides an animated rendering of the weld slag; the Choquet reference is silent on the teaching wherein the instructions cause the processor to include at least one of an operator or a robot in the simulation animation.  However, the difference between the Choquet prior art and the claim limitations is in the content of the animation.   
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use because Applicant has not disclosed that the use of operator or robot animation provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected that the animation of Choquet and applicant’s animated rendering of the person or robot, to perform equally well with either animation rendering because both animation rendering would perform the same function of showing the results of the welding parameter.
	Therefore, it would have been prima facie obvious to modify to obtain the invention as specified in claim  because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Choquet.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choquet US 8,428,926 and in view of Wallace US 2010/0048273 and further in view of Niedereder 20040232128
Claim 13:  The Choquet reference is silent on the teaching of  wherein the instructions are to cause the processor to download welding parameters configured by the user using the input device to a real physical environment or a real work cell.  However, the Niedereder reference provides a teaching of wherein the instructions are to cause the processor to download welding parameters configured by the user using the input device to a real physical environment or a real work cell (see paragraph 75). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Choquet reference with the feature of  instructions are to cause the processor to download welding parameters configured by the user using the input device to a real physical environment or a real work cell, as taught by Nidereder, in order to ensure the correct setting for the welding device (see paragraph 7).   
Claim 14:  The Choquet reference is silent on the teaching of wherein the instructions are to cause the processor to download a weld procedure specification configured by the user using the input device to a quality system.  However, the Niedereder reference provides a teaching of wherein the instructions are to cause the processor to download a weld procedure specification configured by the user using the input device to a quality system (see paragraph 76). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choquet reference with the feature of  instructions are to cause the processor to download welding parameters configured by the user using the input device to a real physical environment or a real work cell, as taught by Nidereder, in order to ensure the correct setting for the welding device (see paragraph 7).   

Claims 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choquet US 8,428,926, in view of Wallace US 2010/0048273 and further in view of Albrecth US 2015/0122781
Claim 5: The Choquet reference is silent on the teaching wherein the instructions further to cause the processor to enable the user to select a torch travel speed, and to simulate the welding operation based on the selection of the selection of the torch travel speed.
However, the Albrecth reference provides a teaching of wherein the instructions further to cause the processor to enable the user to select a torch travel speed (see paragraph 22 “travel speed“) and to and to simulate the welding operation based on the selection of the selection of the torch travel speed (see paragraph 90 “simulate button 90 may enable the GUI 50 to display a simulation of the weld formation and/or the completed weld”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choquet with to allow the user to select a torch travel speed, and to simulate the welding operation based on the selection of the selection of the torch travel speed, as taught by Albrecth, in order to allow the user to simulate with more parameter and providing the user with a more realistic simulation engine. 
Claim 6: The Choquet reference provides a teaching of wherein the instructions are further to cause the processor to enable the user to control the torch travel speed during the simulation using the input device (see col. 9:10-15 the trainee maintaining constant speed to maintain the straightness of the weld) , and to update the simulation of the welding operation based on changes in the torch travel speed (see col. 9:20-25).  
Claim 16:  The Choquet reference fails to provide a teaching wherein the instructions cause the processor to simulate is performed without further user input after the selection of the weld procedure is accepted.  However, the Albrecth reference provides a teaching wherein the instructions cause the processor to simulate is performed without further user input after the selection of the weld procedure is accepted (see paragraph 23 “simulate button 90 may enable the GUI 50 to display a simulation of the weld formation and/or the completed weld” and paragraph 22 “joint for the weld application regardless of the welding experience level of the user, whereas the understanding of the desired process and the weld variables for the desired weld application may increase with user experience “).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Choquet reference with the instructions cause the processor to simulate is performed without further user input after the selection of the weld procedure is accepted as taught by Albrecht, since it allows the user to understand the physical characteristics of joint for the weld application regardless of the welding experience level of the user (see paragraph 22).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Choquet US 8,428,926 and in view of Wallace US 2010/0048273 and further in view of Kreindl et al 20110091846.
Claim 18:  The Choquet reference provides a teaching causing the processor to simulate the simulated physical welding environment by including a virtual representation of one or more of:  torch and a contact tip.  However, the Jones reference provides a teaching of processor to simulate the simulated physical welding environment by including a virtual representation of one or more of:  torch and a contact tip (see FIG 10 item 3 showing both the torch and tip). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kreindl reference with the feature of simulate the simulated physical welding environment by including a virtual representation of one or more of:  torch and a contact tip, as taught by the Kresndl reference, in order to provide a realistic view of the training session.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
On claim 2, a search of the simulator systems that simulates power supply model was conducted, and several prior arts were found JP 2004-343937 A and US 20090019405.  However, these prior art were obtained from non-analogous art, as such a combination under 35 U.S.C 103(a) will not be made.  A review of the closes prior art of the record, Choquet and Albrecth do not suggest varying the model of power supply.  Instead, both the Choquet and Albretch references suggests that the model of the power model appears to generic and inconsequential to the quality and result of the weld.   As such, there would be no motivation to make a simulator that simulates the effect of the power supply model.  

Response to Arguments
Applicant’s argument on the rejection of claims 1, 3-12 and 15-18 under the ground of non-statutory double patenting.  Applicant’s request for such rejection to be held in abeyance is acknowledged.  As such, said rejection shall be maintained.  
Applicant’s argument on the rejection of claims 1, 3-4, 7-15 and 17-19 are persuasive.  A new ground of rejection has been articulated.   The applicant argued that the Choquet reference do not provide a teaching of the limitation “ anomaly present in the weld determined based on the simulation information about the anomaly comprising at least one of a cause of the anomaly”.  The examiner respectfully disagrees.  As the cited limitations see col. 9:17-25 shows the error message that the informs the user on anomaly present in the weld determined based on the simulation information (for example: undercut, porosity and cold lap) and also inform the user about the cause of the anomaly (in this case insufficient penetration or incorrect deposition).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715